Citation Nr: 1644447	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-17 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals of a gunshot wound of the left thigh with compound comminuted fracture of the left femur.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in the July 2010 rating decision, the RO also denied the Veteran's claim of service connection for left above the knee amputation, as secondary to the service-connected disability of residuals of a gunshot wound of the left thigh with compound comminuted fracture of the left femur.  The July 2010 notice of disagreement (NOD) is reasonably construed as limiting the appeal to the issue identified on the title page.  Recently, the Veteran's representative submitted a statement in November 2016 indicating that the March 2010 VA examination supports that the left leg amputation is related to the service-connected left leg gunshot wound disability.  Should the Veteran wish to reopen the claim of service connection for left above knee amputation, he should submit the claim on the standard VA form.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a May 2013 VA Form 9 substantive appeal in which he indicated that he was requesting a videoconference hearing.  Further, a July 2013 statement from the Veteran's representative also indicated the Veteran's intent to appear at a videoconference hearing.  Thereafter, the record shows the Veteran was sent July 2013 and January 2015 letters from the RO; however, the January 2015 letter was sent to a different mailing address.  Notably it included a P.O. Box number, but the Veteran had marked through the P.O. Box of the address in May 2013.

The Veteran's video hearing was then scheduled for February 2015 and the Veteran was reported as a "no show."  As the Veteran may not have received notice of his scheduled hearing, and because he has not indicated his intent to withdraw his request for a hearing, the case will be remanded so that another hearing may be scheduled as the Veteran is entitled to such.  38 C.F.R. § 20.700.  On remand, the RO must confirm the Veteran's current mailing address.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, in accordance with applicable law.  Verify the correct address for the Veteran and then notify him in writing of the date, time, and location of the hearing, providing an appropriate time period of notice prior to the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

